Citation Nr: 0311557	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-21 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1944 to July 1946, and from August 1950 to July 
1951.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.  The case was before the Board in September 
2002; in pertinent part, the veteran was notified at that 
time that the Board was undertaking additional development of 
the evidence in this matter.


FINDING OF FACT

Competent evidence establishes that the veteran has a 
bilateral sensorineural hearing loss disability which is 
related to noise exposure in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Furthermore, in a decision on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, __F.3d __, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) is invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

While the veteran has not been fully advised of the pertinent 
mandates of the VCAA and implementing regulations, and has 
not waived AOJ initial consideration of the additional 
evidence developed by the Board, in light of the 
determination below, which is a complete grant of the benefit 
sought, the Board finds that a remand for further notice or 
AOJ initial consideration would serve no useful purpose.  The 
veteran is not prejudiced by the Board's determination.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran contends that his hearing loss is related to 
noise exposure during active service.  

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. §§ 3.303, 3.304.  

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

On November 1944 service enlistment examination, the 
veteran's whispered voice hearing was normal bilaterally.  In 
August 1945, whispered voice testing showed bilateral 
diminished hearing acuity (although spoken voice testing was 
normal).  Audiometry also showed impaired hearing.  
Preservice problems hearing were noted.  Bilateral deafness, 
existing prior to service enlistment, was diagnosed.  A July 
1946 separation examination shows whispered voice hearing was 
15/15 bilaterally.  Other service medical records contain 
evidence of hearing loss problems during service.  The 
veteran received treatment for otitis in service.  In January 
1951, during the veteran's second period of active service, 
decreased hearing acuity was noted.  It is not in dispute 
that the veteran's occupational specialties in service 
(fireman, engineering apprentice, and in ordnance) exposed 
him to at least some acoustic trauma in service.  

Development initiated by the Board in September 2002 sought 
to establish whether inservice noise exposure was a factor in 
the veteran's hearing disability.  As this is a medical 
determination, a VA examination was performed.  

Examinations, including puretone thresholds on audiometry in 
May 2003, have established that the veteran has a bilateral 
hearing loss disability by VA standards.   As the veteran was 
exposed to acoustic trauma in service, an event or injury in 
service likewise is shown.  The question remaining for 
resolution is whether the veteran's current hearing loss 
disability is due to the events in service, including noise 
trauma, or whether it is due to service unrelated factors, 
such as preexisting pathology or disability.  

The matter of a nexus between current hearing loss disability 
and service is a medical question.  Consequently, the Board 
sought, and obtained, a VA examination and opinion to clarify 
this matter.  The consulting VA physician, who reviewed the 
veteran's file and medical and service history, opined, in 
essence, that the veteran had a neurosensory component to his 
hearing loss (to which noise exposure in service was a 
primary contributor), and that there also was a conductive 
component with etiology less clear (but with retraction 
implicated to, at least, some extent).  This opinion is the 
only recent competent evidence in the matter of a nexus 
between the veteran's hearing loss disability and his 
service.  Inasmuch as it favors the veteran, all the elements 
necessary to establish entitlement to the benefit sought are 
met, and service connection for bilateral sensorineural 
hearing loss disability is warranted.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

